DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the examples of Isitman et al. do not contain the claimed glass transition temperature or soybean oil is not persuasive.  Isitman et al. teaches an overlapping glass transition temperature and teaches that soybean oil is a preferred extender oil in the composition (see final rejection for detailed rejection).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The fact that these features are not present in the examples of Isitman et al. does not render them non-obvious over the broader teachings.
B)  In response to applicant's argument that the applicant added the soybean oil to reduce the glass transition temperature of high glass transition temperature SSBR, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
C)  The applicant’s argument that the composition of Isitman et al. would not have a glass transition temperature than the oil extended SBR is not persuasive.  Isitman et al. is silent towards the glass transition temperature of the composition.  However, Isitman et al. teaches mixing the oil extended SBR with a polybutadiene rubber having a glass transition temperature of about -105, a low glass transition temperature traction resin, and a processing oil having a lower glass transition temperature than the oil extended SBR (Table 6).  As such, the glass transition temperature of the composition would inherently be lower than the oil extended SBR due to the presence of the low glass transition components of the composition.  The glass transition temperature of a blend is conventionally between the glass transition temperatures of the components individually.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  See MPEP § 2112.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767